 



Exhibit 10.3
IXIA
Summary of Compensation Arrangements
for Named Executive Officers
     Set forth below is a summary of the compensation paid by Ixia (the
“Company”) to the executive officers of the Company who were named in the
Summary Compensation Table appearing in the Proxy Statement relating to the
Company’s 2005 Annual Meeting of Shareholders (collectively, the “Named
Executive Officers”).
     Base Salaries. As approved by the Compensation Committee of the Company’s
Board of Directors on April 7, 2005 (except as otherwise indicated below),
effective January 1, 2005, the Named Executive Officers receive base salaries in
the amounts indicated below:

          Name and Position   2005 Base Salary Amount
 
       
Errol Ginsberg, President and Chief Executive Officer
  $ 346,500  
 
       
Thomas B. Miller, Chief Financial Officer
  $ 224,700  
 
       
David Anderson, Senior Vice President, Worldwide Sales and Business Development
Operations
  $ 250,000 *
 
       
Robert W. Bass, Executive Vice President, Operations
  $ 225,740,  
 
       
Joseph A. Noble, Vice President, Asia Pacific Sales
  $ 120,000 *

 

*   Such amount was approved by the Compensation Committee on April 2, 2004.

     The Compensation Committee of the Board of Directors may adjust the
foregoing base salaries from time to time as the Committee deems appropriate.
Such adjustments are generally made annually.
     Incentive Awards. The Named Executive Officers are also eligible to
participate in the Company’s cash and equity incentive compensation plans
pursuant to the terms of such plans; provided, however, that Messrs. Anderson
and Noble are eligible to receive sales commissions in lieu of participation in
the Company’s cash bonus plans. Such cash and equity incentive plans, and the
forms of awards thereunder providing for the material terms of such plans, are
included as exhibits to the Company’s filings with the Securities and Exchange
Commission.
     Other Compensation. Named Executive Officers who elect to participate in
the Company’s 401(k) Plan are entitled to receive certain Company matching
contributions under the 401(k) Plan. Named Executive Officers are also eligible
to receive such other compensation as may from time to time be approved by the
Compensation Committee.

